DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 08/08/2022.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding double patenting rejection, rejection of claim 19 under 35 U.S.C. 101 and claim 10 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8, 10, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190349280 (Zhang) in view of US 20050143100 (Shi).
	Regarding claims 1 and 19, Zhang teaches “A communication device (either one of devices 210 or 220 in FIG 2 with corresponding description) comprising:
a wireless communicator configured to receive wireless signals from another communication device (transceivers 226-1…N with antennas 230-1…N or transceivers 266-1…N with antennas 270-1…N); and
a controller (234 or 274 in FIG 2 with corresponding description) configured to control a repetition process of repeatedly executing a measurement process (paragraph 0067: FIG. 3 shows an example of a process flow 300 of a sounding or ranging exchange for measuring the range between two wireless devices. It may clearly be seen that the measurement process executed three times. Paragraph 0072: determining RTT for multiple frames) on a basis of a reliability parameter calculated through the measurement process (paragraphs 0083, 0084 regarding quality of determination of RTT which corresponds to recited “reliability parameter”. LOS measurements of RTT present better accuracy and higher quality. Paragraph 0101: The quality of each RTT can be indicated as a numerical rating. For example, the rating may be from 0 to 255, with a rating of 0 indicating the worst quality and a rating of 255 indicating the best quality. Thus, higher numbers of quality represent higher values for the recited “reliability parameter”. Alternatively, The quality of each RTT (“reliability parameter”) may also be indicated as an absolute RTT error range with nanosecond unit, e.g., from 0 ns to 255 ns. In this example, a 0 indicates that the RTT error is within +/−0 ns which is the highest quality or the highest “reliability”)…” “…the measurement process including reception of the wireless signals and calculation of the reliability parameter (paragraph 0116: the initiator may measure the power of a received FTM frame at a plurality of sampling times to obtain a plurality of power samples and determine the quality of the corresponding RTT (“calculation of the reliability parameter”) based on the power samples) serving as an indicator that indicates whether a first incoming wave is an appropriate process target (paragraph 0121: the first peak power sample P(k) coincides with the strongest power sample P(k), which may be indicative of a strong direct signal path between the initiator and the responder which corresponds to recited “an appropriate process target”. Paragraph 0084: the RTTs corresponding to the LOS are generally of higher quality, and therefore provide for a more accurate estimation of the range between the responder and the initiator. Therefore, “a first incoming wave”, if determined to be a LOS wave, “is an appropriate process target” to determine the range), the first incoming wave being a signal detected as a signal that meets a predetermined detection standard among the received wireless signals (FIG 14 and paragraph 0121: After determining the threshold Th (“a predetermined detection standard”), the initiator determines the first power sample that exceeds the detection threshold Th 1410, which is at sample k−1. The first peak power sample that exceeds the threshold 1410 will be power sample P(k). (“the first incoming wave being a signal detected as a signal that meets…”).).”

Zhang in paragraph 0113 teaches selecting the RTT with the highest quality and using the selected RTT to compute the range. Zhang does not provide a criterion on how to stop the measurement process. Therefore, Zhang does not teach “wherein a number of repetitions of executing the measurement process is determined on a basis of one or more calculated reliability parameters.”
Shi in paragraph 0046 teaches terminating the location determination method when the desired number of location estimates having been calculated has been met if both a reduced predetermined number has been exceeded and an error value has been found which is less than a predetermined threshold. Alternatively, the desired number of location estimates can be defined to have been met, if an error value below a predetermined threshold has been found.
Therefore, since Zhang does not provide a criterion on how to stop the measurement process, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Shi termination criterion based on achieving the measurement with an error to be below a predetermined threshold, in the system of Zhang. Doing so would have provided a way to judge whether the method should be terminated.
In the device of combined Zhang and Shi’s disclosures, when the quality of the RTT measurement (“the reliability parameter”) is expressed as an error, as disclosed in Zhang’s paragraph 0101, it would have thus been obvious to continue the determination (“wherein a number of repetitions of executing the measurement process…”) until at least one measurement result with the quality value expressed as an error to be below a threshold is obtained (“determined on a basis of one or more calculated reliability parameters”). This would be the same as claimed “wherein a number of repetitions of executing the measurement process is determined on a basis of one or more calculated reliability parameters”.
Regarding claim 2, Zhang does not teach “wherein the controller continues the repetition process until the number of first incoming waves corresponding to the reliability parameter that meets a predetermined standard reaches a first predetermined number.”
As was explained in the rejection of claim 1 above, Zhang in paragraph 0113 teaches selecting the RTT with the highest quality and using the selected RTT to compute the range, but does not provide a criterion on how to stop the measurement process.
Again, as was explained in the rejection of claim 1 above, Shi in paragraph 0046 teaches terminating the location determination method when the desired number of location estimates having been calculated has been met if both a reduced predetermined number has been exceeded and an error value has been found which is less than a predetermined threshold. Alternatively, the desired number of location estimates can be defined to have been met, if an error value below a predetermined threshold has been found.
In the rejection of claim 1 above, it was explained the obviousness of utilizing disclosed by Shi termination criterion based on achieving the measurement with an error to be below a predetermined threshold and/or reaching predetermined number of iterations, in the system of Zhang, thus providing a way to judge whether the method should be terminated.
In the device of combined Zhang and Shi’s disclosures, when the quality of the RTT measurement is expressed as an error, as disclosed in Zhang’s paragraph 0101, it would have thus been obvious to continue the determination until at least one measurement result with the quality value expressed as an error to be below a threshold (“the reliability parameter that meets a predetermined standard”) is obtained. This would be the same as “continues the repetition process until the number of first incoming waves … reaches a first predetermined number” which in this case is 1. In other words, upon achieving the first measurement with an error being below a predetermined standard, the method would terminate.
Alternatively, Zhang in paragraphs 0073 and 0115 teaches combining multiple RTT into a single RTT by using different criteria including calculation of an average of the measured RTT. In this case, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to select “a first predetermined number” to be higher than 1 so that multiple measurements meeting the condition would be collected from which an average could be determined. Doing so would have simply provided support for an embodiment in which plurality of better quality RTT is required to compute the average.
Regarding claim 3, Zhang in combination with Shi teaches “wherein, in a case where the repetition process is stopped (stopping the process in Zhang is implicit. An explicit criterion of stopping the measurement process is given by Shi, as was explained in the rejection of claims 1 and 2 above), the controller controls a positional parameter determination process of determining a positional parameter indicating a position of the other communication device on a basis of the first incoming wave obtained through the measurement process (Zhang, paragraph 0074: The initiator may compute the range (e.g., the distance) (“a positional parameter indicating a position of the other communication device”) between the responder and the initiator based on an RTT by multiplying RTT/2 by the wireless signal speed between the responder and initiator. In this example, the RTT used to compute the range may be an RTT computed from one FTM/ACK (i.e., an FTM frame and the corresponding ACK), or a combined RTT, which includes determination “of the first incoming wave obtained through the measurement process”.).”
Regarding claim 4, Zhang in combination with Shi teaches or fairly suggests “wherein the controller determines the positional parameter on a basis of the first incoming wave (Zhang, paragraph 0074, as was explained in the rejection of claim 3 above) corresponding to the reliability parameter that meets the predetermined standard (In Zhang, paragraph 0101 and 0114, the quality of each RTT may be given by an error range with the highest quality corresponding to the smallest error range; in Shi, the method is terminated when the error becomes lower than certain predetermined threshold. Therefore, in the system of Zhang combined with Shi, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that upon reaching the measurement of RTT with the error (“the reliability parameter”) lower than the predetermined threshold (“meets the predetermined standard”), the measurement process is terminated and that measurement of RTT is to be used for the range determination).”
Regarding claim 8, Zhang teaches “wherein the positional parameter includes at least any of a distance to the other communication device (paragraph 0074: The initiator may compute the range (e.g., the distance) between the responder and the initiator based on an RTT by multiplying RTT/2 by the wireless signal speed between the responder and initiator.)…” “…an angle between a coordinate axis and a straight line connecting the other communication device to an origin of a first predetermined coordinate system, and coordinates of the other communication device in a second predetermined coordinate system.”
Zhang does not explicitly disclose that the distance is determined “from one of a plurality of antennas of the wireless communicator”.
In Zhang, the distance is simply determined between the two devices without disclosing specific parts of the devices for the distance determination.
However, since the signal is received by the antenna and the timing information is also provided with respect to the receiving antenna, the RTT measurement thus provides information with respect to the signal travel to and from this antenna. Therefore, any distance determination which takes into account RTT with respect to a specific antenna would also reflect the distance to that specific antenna, thus meeting the claim’s limitation.
Regarding claim 10, Zhang teaches “wherein the controller performs receiving the wireless signal by the wireless communicator multiple times in the measurement process (FIG 3 with corresponding description: the initiator receives FTM signal multiple times in the single process of determination).”
Regarding claim 13, Zhang teaches “wherein the reliability parameter includes a second reliability parameter serving as an indicator that indicates suitability of a direct wave for the first incoming wave, and the direct wave is a signal received through a shortest path from a transmitter to a receiver (FIG 14 and paragraph 0121: After determining the threshold Th, the initiator determines the first power sample that exceeds the detection threshold Th 1410, which is at sample k−1. The first peak power sample that exceeds the threshold 1410 will be power sample P(k). The first peak power sample P(k) coincides with the strongest power sample P(k), which may be indicative of a strong direct signal path between the initiator and the responder which corresponds to recited “the direct wave is a signal received through a shortest path from a transmitter to a receiver”. Paragraph 0122: the quality (“the reliability parameter includes a second reliability parameter serving as an indicator”) of the corresponding RTT may be determined based on the power percentage or ratio of the first peak power compared to the total power of the channel. Paragraph 0123: A high RfirstPeak indicates that the channel is closer to LOS. Thus, in this case, a high rating may be used to reflect a high RTT quality. This means that there is very high likelihood (or “suitability” using the language of the claim) that the first received signal (“the first incoming wave”) is the signal received through the direct path (“a direct wave”). Paragraph 0141: a high RfirstPeak may be indicative of a LOS channel).”
Regarding claim 14, Zhang teaches “wherein the second reliability parameter is calculated on a basis of at least any of a reception time (paragraph 0142: the initiator may use one or more detection thresholds to detect the arrival time of an FTM frame. The initiator may use the detected arrival time of the FTM frame to determine the first power sample used in the Dspread or DRMS computation which also represent other examples of “the second reliability parameter”. Also paragraphs 0149 – 0150 with respect to determination of the first arrival time) and an electric power value of the first incoming wave (paragraph 0116: the quality of an RTT (“the second reliability parameter”) may be computed based on power measurements of the corresponding FTM frame performed at the initiator. The initiator may measure the power of a received FTM frame at a plurality of sampling times to obtain a plurality of power samples and determine the quality of the corresponding RTT (“the second reliability parameter”) based on the power samples. Also paragraph 0134: the initiator may determine RTT quality by measuring the RSSI of the corresponding FTM frame received at the initiator and determining the RTT quality based on the RSSI. In the example, a high RSSI may indicate that the initiator and the responder are close to each other and/or indicate a LOS channel between the initiator and the responder. In this case, the RTT quality may be high.) with regard to each of a plurality of antennas of the wireless communicator (paragraph 0079: the initiator and responder may use a first antenna pair for the first FTM/ACK, switch to a second antenna pair for the second FTM/ACK, switch to a third antenna pair for the third FTM/ACK, and so forth. Since each received FTM frame results in determination of corresponding quality of the RTT, the thus determined plurality of qualities correspond to each antenna pair between the initiator and responder or to each individual antenna of the initiator performing the method. Also paragraph 0083).”

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190349280 (Zhang) and US 20050143100 (Shi) as applied to claim 3 above, and further in view of US 20190089405 (Ryden).
Regarding claim 5, Zhang teaches “…the controller stops the repetition process and determines the positional parameter on a basis of the first incoming wave obtained through the measurement process in the repetition process (for explanation please see rejection of claims 2 and 3 above).”
Zhang does not teach “wherein in a case where the number of repetitions of the measurement process in the repetition process reaches a second predetermined number…”
Ryden teaches in paragraph 0061 and 0066 that the stopping criterion may comprise the number of performed iterations has reached a maximum iteration threshold (which may be equated to the recited by the claim “a second predetermined number”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Ryden criterion of stopping the iterations when the number of iterations reaches a maximum iteration threshold, in the system of Zhang and Shi. Doing so would have allowed to terminate the method even when the quality represented by the error (as in Zhang) does not become lower than the predetermined threshold (as in Shi) and still give a best estimate of the range based on the available information.
Regarding claim 6, Zhang does not teach “wherein in a case where the number of repetitions of the measurement process in the repetition process reaches a second predetermined number, the controller stops the repetition process but does not determine the positional parameter in the positional parameter determination process.”
Ryden teaches in paragraph 0061 and 0066 that the stopping criterion may comprise the number of performed iterations has reached a maximum iteration threshold (which may be equated to the recited by the claim “a second predetermined number”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Ryden criterion of stopping the iterations when the number of iterations reaches a maximum iteration threshold, in the system of Zhang and Shi. Doing so would have allowed to terminate the method even when the quality represented by the error (as in Zhang) does not become lower than the predetermined threshold (as in Shi).
In the system of Zhang, Shi and Ryden, reaching disclosed by Ryden the maximum iteration threshold would have resulted “in a case where the number of repetitions of the measurement process in the repetition process reaches a second predetermined number, the control section stops the repetition process…”
Further, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that there may be situations when the devices are too far from each other resulting in the received signal not to exceed disclosed by Zhang detection threshold or having RSSI too low (see Zhang, paragraph 0134), or in a multipath environment where disclosed by Zhang quality of the measured RTT of the first peak is very low (or the RTT error is very large) (see Zhang, paragraphs 0101 and 0127) indicating that the channel is closer to NLOS. At least in these situations there is a high chance of incorrectly determining the range between the devices. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that at least in the situations outlined above, rather than determining the range between the devices which may be very inaccurate, it would be better simply to abort the method without outputting incorrect range between the devices thus resulting in “does not determine the positional parameter in the positional parameter determination process.” Doing so would have prevented incorrect determination of the range between the devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190349280 (Zhang) and US 20050143100 (Shi) as applied to claim 3 above, and further in view of US 20100207820 (Kawano).
Regarding claim 7, Zhang does not teach “wherein the controller determines the positional parameter by applying a statistical process based on the reliability parameter, to a plurality of the positional parameter respectively estimated on a basis of a plurality of the first incoming waves.”
Kawano in paragraph 0149 teaches that the accuracy of distance measurement can be improved if the distance between the signal transmitting means and the signal receiving means is measured a plurality of times, and the measurements are statistically processed to estimate a propagation path distribution of the radio frequency signals. Further, claim 60 states that the measurement of the distance is performed successively a plurality of times and/or performed for each antenna, the accuracy of distance measurement can be improved by estimating a multi-path occurrence, and/or a weighted average or moving average of the distance measurement results is determined.
In other words, Kawano teaches performing the same distance measurement multiple times or using different antennas and performing statistical process, such as weighted average, on the plurality of the measured values.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Kawano performing multiple distance measurements and statistically averaging them in the system of Zhang. Doing so would have increased the accuracy of the measurements.
As was explained in the rejection of claim 1 above, in the system of Zhang, the determination of the range is based on RTT measurements corresponding to direct path in LOS (“the positional parameter respectively estimated on a basis of … of the first incoming waves.”).  When the teaching of Kawano is applied to the system of Zhang, this would have resulted in performing plurality of range determinations, each based on respective RTT (corresponding to the claimed “a plurality of the positional parameter respectively estimated on a basis of a plurality of the first incoming waves”). 
Zhang in paragraph 0113 teaches using quality parameter (“the reliability parameter”) to select the RTT to compute the respective range. Therefore, plurality of range determinations would be based on respective RTTs selected on the basis of respective quality (“the reliability parameter”). When statistical process disclosed by Kawano is applied to these plurality of range determinations, each of which is based on respective quality, the statistical process would then also be based on Zhang’s quality parameter thus resulting in meeting the limitation “applying a statistical process based on the reliability parameter”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190349280 (Zhang) and US 20050143100 (Shi) as applied to claim 3 above, and further in view of US 20160182548 (Ghabra).
Regarding claim 9, although one of the applications in Zhang is determination a location of the wireless node within a building based on the determined range (see paragraph 0172), Zhang does not teach “wherein the communication device is installed in a vehicle, the other communication device is carried by a user of the vehicle, and the controller determines an area including the other communication device among a plurality of areas including a vehicle interior and a vehicle exterior of the vehicle, on a basis of the positional parameter determined through the positional parameter determination process.”
Ghabra teaches “wherein the communication device is installed in a vehicle (paragraph 0018: FIG 1 depicts an apparatus 10 for detecting a location of a wireless device 12. Apparatus 10 comprises a main base station 14 and at least two auxiliary base stations 16a-16n for detecting the location of wireless device 12 with respect to a vehicle 18. The base stations are within the vehicle), the other communication device is carried by a user of the vehicle (paragraph 0018: Wireless device 12 may be implemented as a key fob or other suitable device that is used to gain entry into a vehicle 18.), and the control section determines an area including the other communication device among a plurality of areas including a vehicle interior and a vehicle exterior of the vehicle (paragraph 0005: time of flight (TOF) measurements such that the distance between the wireless device and the vehicle is capable of being ascertained to determine the location of the wireless device in relation to a base station in the vehicle. The ability to determine the location of the wireless device either inside or outside of the vehicle cabin. Also paragraph 0019: zones 20 generally correspond to predetermined authorized locations about vehicle 18 (e.g., interior to and exterior to vehicle 18). Details of the method are disclosed in paragraphs 0044 – 0053), on a basis of the positional parameter determined through the positional parameter determination process (paragraph 0005: the determination is made based on time of flight (TOF) measurements and the distance).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the system of Zhang and Shi in a vehicle for the purpose of determination relative location of the user device, as suggested by Ghabra. Doing so would have expanded the usage of the system to other areas not explicitly disclosed by Zhang and also allowed to perform a passive entry passive start (PEPS) function in which main base station 14 may unlock vehicle 18 in response to determining that wireless device 12 is positioned in a corresponding zone and enable the user to start the vehicle (see Ghabra, paragraph 0019).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190349280 (Zhang) and US 20050143100 (Shi) as applied to claim 13 above, and further in view of US 20110267234 (van Puijenbroek).
Regarding claim 15, Zhang does not teach “wherein the second reliability parameter is calculated on a basis of consistency between positional parameters indicating positions of the other communication device estimated on a basis of the respective first incoming waves received by a plurality of antenna pairs, each of which includes two different antennas among a plurality of antennas of the wireless communicator.”
In Zhang, recited by the claim “positional parameters indicating positions of the other communication device estimated on a basis of the respective first incoming waves” within the concept of broadest reasonable interpretation may be mapped to multiple times of arrival (ToA) of the signals used for RTT measurements and for which the quality is calculated (“the second reliability parameter is calculated”). Indeed, time of arrival of the signal at the initiator (when the time the signal was transmitted is also known by the initiator through feedback) at least indirectly indicates position of the other communication device which transmitted the signal and particularly how far the devices are positioned from each other. Additionally, paragraphs 0079 and 0082 disclose switching antennas to receive different FTM frames for RTT measurements.
In similar art, van Puijenbroek in paragraphs 0055 and 0059 teaches utilizing multiple antennas to receive the signal from another communications apparatus. Particularly, the receiver 100 can choose between several TOA measurements and select candidate, from which the signal(s) with the lowest arrival time value(s) is (are) the value with the highest probability (corresponds to recited by the claim “the second reliability parameter”) of representing the direct-path TOA. The estimation of TOA is repeated for different antennas of the array. Different antennas of the array are likely to yield different TOA estimates. From the distribution of the TOA estimates measure for the reliability of the estimate is derived. If all estimates fall within a tight range the estimate can be seen as more reliable. This represents “the second reliability parameter is calculated on a basis of consistency (paragraph 0059: If all estimates fall within a tight range) between positional parameters indicating positions of the other communication device (correspond to TOA) estimated on a basis of the respective first incoming waves received by a plurality of antenna pairs, each of which includes two different antennas among a plurality of antennas of the wireless communicator (the TOA are estimated at different antennas. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that determining consistency all at once between multiple antennas or determining consistency between first pair of antennas than between second pair of antennas, etc. would simply be a matter of design choice).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by van Puijenbroek determination of consistency of TOA between different antennas to determine the TOA having higher reliability, in the system of Zhang. Doing so would have allowed to derive the measurements with higher reliability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190349280 (Zhang), US 20050143100 (Shi) and US 20110267234 (van Puijenbroek) as applied to claim 15 above, and further in view of alternatively US 5890068 (Fattouche) or US 20190187243 (Guigné)).
Regarding claim 20, Zhang does not teach “wherein a positional parameter is an angle or coordinate.”
In the rejection of claim 15 above, “positional parameter” was mapped to time of arrival.
Fattouche in col. 7 lines 42 – 46 teaches that with three TOAs one can estimate the coordinates (x,y) of the WT as the intersection of the two loci (not to scale) each corresponding to a TDOA that is independent from the other TDOA.
Additionally or alternatively, Guigné in paragraph 0082 teaches extraction of estimated coordinate of the source Xe, Ye, Ze using N measured values of TOA.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to optionally substitute coordinates derived from time of arrival measurements disclosed by Zhang and van Puijenbroek as the positional parameter simply as design choice with predictable results since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648